Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 - 3, 5 – 12, 16 and 20 -21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2006003166 as applied to claim 1 above, and further in view of US20100276626.
Regarding claims 1, 3, 6, 9-11 and 16, US20060003166 discloses a coating  composition or  a  sub-composition. The coating compositions can also contain conventional paint additives. Examples of conventional paint additives are flow-control agents, rheology-influencing agents, such as, highly dispersed silica or polymeric urea compounds, thickeners, such as, partially crosslinked polyacrylate thickeners, or associative thickeners based on polyurethane, defoaming agents, wetting agents, anti-cratering agents, corrosion inhibitors, substrate wetting agents, adhesion promoters and curing accelerators. The additives are used in conventional quantities known to person skilled in the art ([0078]).  The  composition  can  comprise: A) 20-90% by weight, particularly preferably 40-70% by weight of the at least one water-dilutable epoxy resin, B) 5-80% by weight, preferably 15-50% by weight, of the at least one polyamine curing agent and C) 0-60% by weight, preferably 5-15% by weight, of the at least one water-dilutable polyurethane resin, wherein the percentages by weight of components A), B) and C) are based on solids and add up to 100% by weight([0018-0021]). The coating composition in the wet state contains about 15% to about 30% water([0034]).
Optionally, water, pigments, fillers, conventional paint additives and/or organic solvents and optionally, at least one water-dilutable polyurethane resin can be mixed with epoxy resin A) and/or polyamine curing agent B)([0084]). Part A) and Part B) are separated. Water, fillers (silica), conventional paint additives can be mixed with polyamine curing agent (2, 2, 4- and/or 2,4,4-trimethylhexamethylenediamine) B) to  
But  it  is  silent  about  the  silica  amount  and  the  silica  characteristics  as  applicant  set  forth  in  claims.
US20100276626 discloses the additive for vehicle coating  composition    comprising customary additives such as, for example, thickeners, rheological additives, dispersants, wetting agents, emulsifiers, dyes, pigments, defoamers, preservatives, plasticizers, antifreeze agents, pH modifier additives, and solvents. Specific compounds from these classes of additive are, in terms of their use, not confined to their typical function, but may instead be used generally in the coating compound of the invention in order to obtain or enhance the desired properties([0038]). Organic or mineral rheology modifiers, such as, for example, acrylate thickeners of the Acrysol series from Rohm & Haas, e.g., Acrysol TT-615, or the products of the Rheolate series from Elementis, polyurethane thickeners of the Tafigel series from Munzing, or the products of the DSX series from Cognis, cellulose thickeners of the Tylose series from Clariant, phyllosilicates of the Bentone series from Elementis or from the Laponite series from Rockwood, or silicas of the Cabosil series from Cabot or of the Aerosil series from Degussa. Typically, in each case, in fractions of about 0.3% to about 5.0% by weight ([0040]). Optionally, water, pigments, fillers, conventional paint additives and/or organic solvents and optionally, at least one water-dilutable polyurethane resin can be mixed with epoxy resin A) and/or polyamine curing agent B)([0084]).
Thus,  it  would  have  been  obvious  to  one  of  ordinary  skill  in the  art  before  the  effective  filing  date   of  the  instant  application  to  use  the suitable  silica  with  
Regarding claim 2, although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the compositionand//or the subcompositionin the prior art, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive 
Regarding  claim 5,  US20060003166 discloses that the coating composition in the wet state contains about 15% to about 30% water and  5-80% by weight, preferably 15-50% by weight, of the at least one polyamine curing agent. Water, fillers (silica), conventional paint additives can be mixed with polyamine curing agent (2, 2, 4- and/or 2,4,4-trimethylhexamethylenediamine) B) to  obtain  a subcomposition ([0084]).US20100276626 discloses that it  is  known  in the  art  that Aerosil amount is about 0.3% to about 5.0% by weight. Thus, it appears that the combined  teaching  of  the  US20060003166 and  US20100276626 discloses the  overlapping  range.
Regarding claim 7, US20100276626 discloses that Aerosil amount is about 0.3% to about 5.0% by weight. The filler amount such  as  silica is in the  range  of  0.3-5 wt%. The composition comprises trimethylhexamethylenediamine 5-80% by weight. It  appears  that the  mole  ratio  of  the  silica  to trimethylhexamethylenediamine meets  the  claimed  range. It is known in the art that mole = mass/(molecular weight).
Regarding  claim 8, US20060003166 discloses an aqueous coating compositions for producing primer and/or filler layers in a multi-layer coating, in particular in vehicle coating, comprising the following components: A) at least one water-dilutable epoxy resin, B) at least one polyamine curing agent, C) optionally, at least one water-dilutable polyurethane resin, D) water and E) optionally, pigments, fillers, conventional paint additives and/or organic solvents, wherein the polyamine curing agent B) comprises: B1) 5-95% by weight of at least one amino functional compound with at least two 
The coating compositions can also contain conventional paint additives. Examples of conventional paint additives are flow-control agents, rheology-influencing agents, such as, highly dispersed silica or polymeric urea compounds, thickeners, such as, partially crosslinked polyacrylate thickeners, or associative thickeners based on polyurethane, defoaming agents, wetting agents, anti-cratering agents, corrosion inhibitors, substrate wetting agents, adhesion promoters and curing accelerators. The additives are used in conventional quantities known to person skilled in the art ([0078]) such  as in fractions of about 0.3% to about 5.0% by weight taught  by US20100276626 The amino group-containing compounds B1) are Examples of 2, 2, 4- and/or 2, 4, 4-trimethylhexamethylenediamine ([0033-0034]). In some examples, US20060003166 discloses that polyamine is mixed with same amount of water ([0112-0114]).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Thus, it  would  have  been  obvious  to  one  of  ordinary  skill  in  the  art  prior  to  the  effective  filing  date  of  the  instant  application  to  optimize  the  amount  of water in the sub-composition or  the  composition to adjust the required application viscosity of the finished coating composition. It is  known in  the art  that  mole = mass/(molecular weight).
Regarding claim 12, US20060003166 disclose the composition or  subcomposition set  forth  above  comprising 2, 2, 4- and/or 2, 4, 4-trimethylhexamethylenediamine. But  it  is  silent  about the  mole  ratio of  the  two  componds.  However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or 
Regarding claim 16, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 20-21, US20060003166 discloses that the coating composition in the wet state contains about 15% to about 30% water and  5-80% by weight, preferably 15-50% by weight, of the at least one polyamine curing agent. Water, fillers (silica), conventional paint additives can be mixed with polyamine curing agent (2, 2, 4- and/or 2,4,4-trimethylhexamethylenediamine) B) to  obtain  a subcomposition ([0084]).US20100276626 discloses that it  is  known  in the  art  that Aerosil amount is about 0.3% to about 5.0% by weight. Thus, it appears that the subcomposition taught  by US20060003166 and  US20100276626 discloses the  overlapping range.
Response to Arguments
Applicant's arguments filed 04/09/2021have been fully considered but they are not persuasive. 
The applicant argues that the Examiner picking and choosing silica  from a list of filler.  To this argument the examiner respectfully disagrees. It should be noted that "A reference can be used for all it realistically teaches and is not limited to the disclosures in its specific examples".  See In re Van Marter et al 144 USPQ 421; In re Windmer et al 147 USPQ 518, 523; and In re Chapman et al 148 USPQ 711. Furthermore, it is not picking and choosing to select one element from one list, however long the list may be.  

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453.  The examiner can normally be reached on Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731